Citation Nr: 0923461	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  02-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition, 
including a myocardial infarction.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1972.  He also had verified periods of active duty training 
(ACDUTRA) with the Navy Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In May 2002, the Veteran testified at a hearing at the RO 
before a hearing officer.  In April 2003, he testified at an 
additional hearing, before a Veterans Law Judge (VLJ) of the 
Board.  Transcripts of both hearings are of record.

In March 2007, the Board notified the Veteran that the VLJ 
who had conducted the April 2003 hearing was no longer 
employed by the Board and asked whether he wanted to attend 
another hearing. See 38 C.F.R. § 20.707 (2008).  In May 2007, 
the Veteran indicated he did not desire an additional 
hearing.

In June 1998, the Veteran filed his initial claim for service 
connection for a heart condition.  The claim was denied by 
the RO in March 1999 and by the Board in an October 2000 
decision.  After that decision, the Veterans Claims 
Assistance Act of 2000 (the VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  Unlike the version of the law in 
effect at that time, VA is now charged with the duty to 
assist almost every claimant and with the duty to provide 
certain notices to claimants to assist them in pursuing the 
benefit sought.

In May 2001, the Veteran requested that VA review his claim 
under the new provisions of the VCAA.  The RO, in a December 
2001 rating decision, correctly considered his claim based on 
a de novo review of the evidence.  In an October 2003 
decision, the Board erroneously found that its previous 
October 2000 decision was final and denied the claim because 
new and material evidence had not been received.  The Veteran 
appealed to the United States Courts of Appeals for Veterans 
Claims (Court).

In July 2004, during the pendency of the Veteran's appeal to 
the Court, his attorney and VA's Office of General Counsel 
(representing the Secretary) filed a joint motion requesting 
that the Court vacate the Board's October 2003 decision and 
remand the case for further development and readjudication.  
It does not appear that either party questioned the 
characterization of the issue on appeal.  The Court granted 
the joint motion in an August 2004 order and returned the 
case to the Board for compliance with the directives 
specified.

In January 2005, the Board remanded the claim for additional 
development and readjudication.  The Board once again 
mischaracterized the issue as a petition to reopen a 
previously denied claim.  The claim was returned to the Board 
in June 2007 when the issue was properly characterized as 
entitlement to service connection for a heart condition.  
After a de novo review of the evidence, the Board denied the 
claim.

The Veteran again appealed the denial of his claim, and a 
November 2008 joint motion to vacate and remand the Board's 
June 2007 decision was filed.  The Court granted the joint 
motion in December 2008, and the case has once again returned 
to the Board for compliance with the provisions of the joint 
motion for remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Veteran, through his representative, 
submitted additional private medical evidence in association 
with the claim on appeal.  This evidence is pertinent to the 
claim.  The representative indicated that he wanted the 
appeal remanded to the agency of original jurisdiction (AOJ) 
for initial consideration of the new evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008) (requiring the Board to refer newly 
received evidence to the AOJ for initial consideration, 
unless such consideration is waived by the claimant).

Accordingly, this case is REMANDED for the following:

The AOJ should readjudicate the Veteran's 
claim, considering all of the evidence, 
including that received at the Board in 
April 2009.  If the claim remains denied, 
a supplemental statement of the case 
should be issued, before the claim is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




